EXHIBIT 10.2

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), is entered into as of March 29, 2016, by and among ARC Group
Worldwide, Inc., a Utah corporation (the “Parent”), the Lenders (as defined
below) party hereto, and the Administrative Agent (as defined below).

RECITALS:

WHEREAS, the Parent, the Borrowers party thereto, the lenders from time to time
party thereto (the “Lenders”), and Citizens Bank, N.A. (formerly known as RBS
Citizens, N.A.), as administrative agent (in such capacity, the “Administrative
Agent”), Collateral Agent, Sole Lead Arranger and Sole Book Runner, and Capital
One, National Association, as Syndication Agent, are parties to the Amended and
Restated Credit Agreement, dated as of November 10, 2014, as amended by that
certain First Amendment to the Amended and Restated Credit Agreement, dated as
of December 22, 2014, and that certain Waiver and Second Amendment to the
Amended and Restated Credit Agreement, dated as of May 11, 2015 (as so amended,
and as the same may be amended, supplemented or otherwise modified from time to
time, the “Amended and Restated Credit Agreement”).  Capitalized terms used but
not defined herein shall have the meanings given to them in the Amended and
Restated Credit Agreement; and

WHEREAS, the Parent and the Borrowers wish to amend the Amended and Restated
Credit Agreement on the terms set forth herein;

WHEREAS, the Administrative Agent and the Required Lenders are willing to amend
the Amended and Restated Credit Agreement as provided for herein;

NOW THEREFORE, in consideration of the premises and the agreements herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

Section 1. Interpretation.

1.1 Interpretation.  This Amendment shall be construed and interpreted in
accordance with the rules of construction set forth in Sections 1.02,  1.03,
 1.04,  1.05 and 1.06 of the Amended and Restated Credit Agreement.

Section 2. Amendment to Amended and Restated Credit Agreement.

2.1 Amendment of 2.03(b) (Prepayments).  Section 2.03(b)(iv) of the Amended and
Restated Credit Agreement is hereby amended and restated in its entirety as
follows:

“(iv)On the fifth Business Day after any incurrence of Indebtedness by the
Parent or any of its Subsidiaries (excluding the Net Cash Proceeds of the
Subordinated Indebtedness and Indebtedness expressly permitted pursuant to
Section 7.03, but including the Net Cash Proceeds of Indebtedness incurred
pursuant to subsection (s) thereof in an aggregate amount not less than

NAI-1500554361v16 

--------------------------------------------------------------------------------

 



€3,000,000), the Borrowers will prepay the Loans hereunder in an aggregate
amount equal to 100% of the amount of the Net Cash Proceeds from such incurrence
of Indebtedness received by the Parent or any of its Subsidiaries.”

2.2 Amendment of Section 2.03(b) (Prepayments).  Section 2.03(b)(viii) of the
Amended and Restated Credit Agreement is hereby amended by amending and
restating it in its entirety as follows:

“(viii) (A) Each prepayment of Loans pursuant to this Section 2.03(b) shall be
applied first, pro rata to the Term Loans and the Delayed Draw Term Loans then
outstanding, and applied pro rata to the remaining principal installments
thereof (excluding prepayments of Indebtedness incurred pursuant to Section
7.03(s), which shall be applied in inverse order of maturity), then to the
outstanding Revolving Loans and lastly, to the Cash Collateralization of Letters
of Credit, (B) each such prepayment shall be paid to the Lenders in accordance
with their respective Pro Rata Shares of such prepayment and (C) prepayments of
outstanding Revolving Loans shall not result in a permanent reduction in the
Revolving Commitments.”

2.3 Amendment of Section 7.03 (Indebtedness).  Section 7.03 of the Amended and
Restated Credit Agreement is hereby amended by deleting the word “and” at the
end of subsection (r), by inserting the following as subsection (s), by
renumbering the current subsection (r) as subsection (s) and by renumbering the
current subsection (s) as subsection (t):

“(s) other Indebtedness of any Foreign Subsidiary other than a Loan Party not
otherwise permitted hereunder in an aggregate principal amount not to exceed
€5,000,000 at any one time outstanding; provided that no Loan Party or Domestic
Subsidiary of any Loan Party is obligated, directly or indirectly, for such
Indebtedness; and” 

Section 3. Effectiveness.

3.1 Conditions Precedent.  The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

(a) this Amendment shall have been (i) executed by the Parent, the
Administrative Agent and the Required Lenders and (ii) acknowledged by each of
the other Loan Parties, and in each case, counterparts hereof as so executed or
acknowledged shall have been delivered to the Administrative Agent, sufficient
in number for distribution to the Administrative Agent, each Lender and the
Parent; and

(b) the Loan Parties shall have delivered an executed amendment to the
Subordinated Loan Agreement in form and substance reasonably satisfactory to the
Administrative Agent.

3.2 Amendment Effective Date.  This Amendment shall be effective on the date
(the “Third Amendment Effective Date”) upon which the conditions precedent set
forth in Section 3.1 above are satisfied.

Section 4. Affirmation.



NAI-1500554361v162

--------------------------------------------------------------------------------

 



Each of the Loan Parties hereby consents and agrees to and acknowledges and
affirms the terms of this Amendment.  Each of the Loan Parties hereby further
agrees that their respective obligations under the Amended and Restated Credit
Agreement, the Guarantee and Security Agreement and each of the other Loan
Documents shall remain in full force and effect and shall be unaffected hereby.

Section 5. Representations and Warranties.    Each Loan Party hereby represents
and warrants to the Administrative Agent and the Lenders party hereto as
follows:

5.1 Power and Authority.  It has all requisite power and authority to execute
and deliver this Amendment and perform its obligations hereunder.

5.2 Authorization.  It has taken all necessary corporate or limited liability
company action, as applicable, to duly authorize the execution and delivery of
this Amendment and this Amendment has been duly executed and delivered by its
duly authorized officer or officers.

5.3 Non-Violation.  The execution and delivery of this Amendment and the
performance and observance by it of the provisions hereof (a) do not violate or
contravene its Organization Documents or any applicable Laws or (b) conflict
with or result in a breach or contravention of any provision of, or constitute a
default under, any other agreement, instrument or document binding upon or
enforceable against it.

5.4 Validity and Binding Effect.  Upon satisfaction of the conditions set forth
in Section 4.1 above, this Amendment shall constitute a legal, valid and binding
agreement of such Loan Party, enforceable against it in accordance with its
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity and principles of good faith and fair dealing.

5.5 Representations and Warranties in Amended and Restated Credit
Agreement.  The representations and warranties of each Loan Party contained in
the Amended and Restated Credit Agreement as modified hereby are true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of the date hereof as though made on and
as of the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such earlier date.

5.6 No Consent.  No consent, exemption, authorization or approval of,
registration or filing with, or any other action by, any Governmental Authority
is required in connection with this Amendment or the execution, delivery,
performance, validity or enforceability of this Amendment, except consents,
exemptions, authorizations, approvals, filings and actions which have been
obtained or made and are in full force and effect.

5.7 No Event of Default.  No Default or Event of Default exists before, nor will
occur immediately after, giving effect to this Amendment or as a result of
observing any provision hereof.

NAI-1500554361v163

--------------------------------------------------------------------------------

 



Section 6. Miscellaneous.

6.1 Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

6.2 Survival of Representations and Warranties.  All representations and
warranties made hereunder shall survive the execution and delivery of this
Amendment.

6.3 Severability.  Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6.4 Headings.  The headings, captions and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

6.5 Loan Documents Unaffected.  Each reference to the Amended and Restated
Credit Agreement in any Loan Document shall hereafter be construed as a
reference to the Amended and Restated Credit Agreement as modified
hereby.  Except as otherwise specifically provided, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of any party under, the Amended and Restated
Credit Agreement or any other Loan Document, nor alter, modify, amend or in any
way affect any provision of the Amended and Restated Credit Agreement or any
other Loan Document, including, without limitation, the guarantees, pledges and
grants of security interests, as applicable, under each of the Collateral
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  This Amendment is a Loan Document.

6.6 Entire Agreement.  This Amendment, together with the Amended and Restated
Credit Agreement and the other Loan Documents, integrates all the terms and
conditions mentioned herein or incidental hereto and supersede all oral
representations and negotiations and prior writings with respect to the subject
matter hereof.

6.7 Acknowledgments.  Each Loan Party hereby acknowledges that:

(a) it has consulted and been advised by its own legal counsel in the
negotiation, execution and delivery of this Amendment and the other Loan
Documents and it has consulted its own accounting, regulatory and tax advisors
to the extent it has deemed appropriate;

(b) it is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated by this Amendment and by the
other Loan Documents;

(c) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Amendment or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on one hand, and the Loan Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor;

NAI-1500554361v164

--------------------------------------------------------------------------------

 



(d) the Lenders have no obligation to the Loan Parties or any of their
respective Affiliates with respect to the transactions contemplated by this
Amendment and by the other Loan Documents, except any obligations expressly set
forth in this Amendment and in the other Loan Documents;

(e) the Lenders and their Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and the Lenders have no obligation to disclose
any of such interests to the Loan Parties or any of their respective Affiliates;
and

(f) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

6.8 Release.  Immediately upon the execution and acceptance of this Amendment,
each Loan Party and each of their respective successors, assigns, subsidiaries,
affiliates, insurers, employees, attorneys, agents, representatives and other
persons and/or entities connected therewith, hereby fully and forever
compromises, settles, releases, acquits and discharges the Administrative Agent,
the Lenders, the Arranger and their respective Affiliates (collectively, the
“Released Parties”) and each of the Released Parties’ present, former and future
directors, officers, employees, agents, partners, trustees, advisors or other
representatives and other persons and/or entities connected therewith
(collectively, the “Releasees”) from any and all debts, claims, demands,
liabilities, responsibilities, disputes, causes, damages, actions, causes of
action (whether at law and/or in equity) and obligations of every nature
whatsoever (whether liquidated or unliquidated, known or unknown, asserted or
unasserted, foreseen or unforeseen, matured or unmatured, fixed or contingent)
that each Loan Party has, had and/or may claim to have against any of the
Releasees which arise from or relate to any actions which any of the Releasees
have and/or may have taken or have and/or may have omitted to take prior to the
date this Agreement was executed and, without limiting the foregoing, with
respect to the Amended and Restated Credit Agreement and/or any documents
executed and/or delivered in connection with the foregoing.

6.9 Counterparts.  This Amendment may be executed by the parties hereto
separately in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same agreement.  Transmission by a party to another party (or its
counsel) via facsimile or electronic mail of a signed copy of this Amendment (or
a signature page of this Amendment) shall be as fully effective as delivery by
such transmitting party to the other parties hereto of a counterpart of this
Amendment that had been manually signed by such transmitting party.

6.10 Governing Law.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).  TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARENT,
EACH BORROWER, AND EACH GUARANTOR BY ITS

NAI-1500554361v165

--------------------------------------------------------------------------------

 



ACKNOWLEDGMENT HEREOF HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS
THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

6.11 Jury Trial Waiver.  EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

[Signature page follows]



NAI-1500554361v166

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

ARC GROUP WORLDWIDE, INC.




 

By: /s/ Drew M. Kelley

Name:  Drew M. Kelley

Title: Chief Financial Officer

 

 

 

 

 



[Signature Page to Third Amendment to Credit Agreement]

 

NAI-1500554361v16 

--------------------------------------------------------------------------------

 

 

Citizens Bank, N.A., as Administrative Agent, Collateral Agent, Sole Lead
Arranger, Sole Bookrunner and as a Lender

 

 

By: /s/ Mark S. Fucci

Name: Mark S. Fucci

Title: Senior Vice President

 

 



[Signature Page to Third Amendment to Credit Agreement]

 

NAI-1500554361v16 

--------------------------------------------------------------------------------

 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender

 

 

By: /s/ Andrew J. Bella

Name: Andrew J. Bella

Title: Senior Vice President

 

 



[Signature Page to Third Amendment to Credit Agreement]

 

NAI-1500554361v16 

--------------------------------------------------------------------------------

 

 

TD BANK, N.A., as a Lender

 

 

By: /s/ James G. Hanning

Name: James G. Hanning

Title:  Vice President



[Signature Page to Third Amendment to Credit Agreement]

 

NAI-1500554361v16 

--------------------------------------------------------------------------------

 

 

Acknowledged and agreed:

 

ADVANCED FORMING TECHNOLOGY, INC.,  

as a Borrower


By: /s/ Drew M. Kelley
Name: Drew M. Kelley

Title: Chief Financial Officer

ARC WIRELESS, INC.,  

as a Borrower


By: /s/ Drew M. Kelley
Name: Drew M. Kelley

Title: Chief Financial Officer

flomet llc,

as a Borrower


By: /s/ Drew M. Kelley
Name: Drew M. Kelley

Title: Chief Financial Officer

 

GENERAL FLANGE & FORGE LLC,

as a Borrower


By: /s/ Drew M. Kelley
Name: Drew M. Kelley

Title: Chief Financial Officer

tekna seal llc,

as a Borrower


By: /s/ Drew M. Kelley
Name: Drew M. Kelley

Title: Chief Financial Officer



[Signature Page to Third Amendment to Credit Agreement]

NAI-1500554361v16 

--------------------------------------------------------------------------------

 

 

 

3d material technologies, llc,

as a Borrower


By: /s/ Drew M. Kelley
Name: Drew M. Kelley

Title: Chief Financial Officer

 

QUADRANT METALS TECHNOLOGIES LLC,

as a Borrower


By: /s/ Drew M. Kelley
Name: Drew M. Kelley

Title: Chief Financial Officer

ARC WIRELESS, LLC,  

as a Guarantor


By: /s/ Drew M. Kelley
Name: Drew M. Kelley

Title: Chief Financial Officer

 

ARC Metal Stamping, LLC,  

as a Guarantor


By: /s/ Drew M. Kelley
Name: Drew M. Kelley

Title: Chief Financial Officer

 

Advance tooling concepts, LLC,

as a Guarantor


By: /s/ Drew M. Kelley
Name: Drew M. Kelley

Title: Chief Financial Officer



[Signature Page to Third Amendment to Credit Agreement]



NAI-1500554361v16 

--------------------------------------------------------------------------------

 

 

 

 

ThixoforMing LLC,

as a Guarantor


By: /s/ Drew M. Kelley
Name: Drew M. Kelley

Title: Chief Financial Officer

 

 

[Signature Page to Third Amendment to Credit Agreement]



NAI-1500554361v16 

--------------------------------------------------------------------------------